                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SAMPSON BLEH                     :                     CIVIL ACTION
                                 :
     v.                          :                     19-CV-5417
                                 :
GEORGE W. HILL CORRECTIONAL      :
FACILITY, CERT TEAM, SGT ROYALS, :
SGT CARTER, LT MOODY and CEROTE :

                                          ORDER

       NOW, this 22nd day of January, 2020, upon consideration of plaintiff’s application

to proceed in forma pauperis (Document No. 1) and his pro se complaint, it is ORDERED

as follows:

       1.     Leave to proceed in forma pauperis GRANTED.

       2.     The Complaint is deemed filed.

       3.     The complaint is DISMISSED WITH PREJUDICE as to George W. Hill

Correctional Facility and CERT Team.

       4.     The complaint is DISMISSED WITHOUT PREJUDICE as to the defendants

Sgt. Royals, Sgt. Carter and Lt. Moody.

       5.     Plaintiff is granted leave to file an amended complaint within thirty (30) days

of the date of this Order if he elects to do so. Any amended complaint shall: (a) identify

all defendants in the caption and in the body of the amended complaint; and (b) state the

basis for plaintiff’s claims against each defendant.

       6.     The Clerk of Court shall furnish plaintiff with a copy of the Court’s current

standard form to be used by a pro se litigant filing a civil action, bearing the above-

captioned Civil Action Number;

       7.     Plaintiff shall use this standard form to file his amended complaint;
      8.     Upon the filing of an amended complaint, the Clerk shall not make service

unless ordered to do so by the Court.

      9.     If plaintiff fails to comply with this Order, his case will proceed against

(Corrections Officer) Cerote only.



                                               /s/ TIMOTHY J. SAVAGE J.




                                           2
